Plaintiff in error, Richard Boydston, was convicted in the county court of Bryan county on a charge that he did unlawfully transport, carry, and convey from one place in Bryan county, the exact location of which is unknown, to another place in Bryan county, in the town of Caddo, near the mail crane on the Missouri, Kansas  Texas Railway, and in accordance with the verdict *Page 695 
of the jury he was sentenced to be confined for 30 days in the county jail and pay a fine of $50.
The sole question presented is the sufficiency of the evidence to support the verdict.
Emmit Boydston, the complaining witness, testified that he was standing just south of the depot at Caddo when the train from the south arrived about 10 o'clock at night, and saw the defendant in the door of a coach with a suit case in his hand. When the train stopped the defendant got off and walked about 20 steps and laid the suit case down and walked back and commenced talking to some men that were standing there, and witness picked up the suit case and came back to where the defendant was, and asked him if it was his suit case, and he said it was not. The suit case contained 24 pints of whisky, and he delivered it to the sheriff.
The defendant testified that he had been to Durant and returned to Caddo on the train. When the train stopped he got off at the depot. When the train pulled out Emmit Boydston came to where he was talking to some men with the grip, and asked him if it was his grip, and he told him he had no suit case that night, and knew nothing of the suit case. This was all the evidence in the case.
We think upon this evidence it was purely a question of fact for the jury to determine as to whether defendant had a suit case when he left the train.
In cases of this kind this court will not settle the conflict and reverse the judgment upon the weight of the evidence.
The judgment of the lower court is therefore affirmed.